 


110 HRES 1314 EH: Remembering the 75th anniversary of the Ukrainian Famine (Holodomor) of 1932-1933 and extending the deepest sympathies of the House of Representative to the victims, survivors, and families of this tragedy, and for other purposes.
U.S. House of Representatives
2008-09-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
110th CONGRESS 
2d Session 
H. RES. 1314 
In the House of Representatives, U. S.,

September 23, 2008
 
RESOLUTION 
Remembering the 75th anniversary of the Ukrainian Famine (Holodomor) of 1932-1933 and extending the deepest sympathies of the House of Representative to the victims, survivors, and families of this tragedy, and for other purposes. 
 
 
Whereas in 1932 and 1933, an estimated seven to 10 million Ukrainian people perished at the will of the totalitarian Stalinist government of the former Soviet Union, which perpetrated a premeditated famine in Ukraine in an effort to break the nation’s resistance to collectivization and communist occupation; 
Whereas the Soviet Government deliberately confiscated grain harvests and starved millions of Ukrainian men, women, and children by a policy of forced collectivization that sought to destroy the nationally conscious movement for independence; 
Whereas Soviet dictator Joseph Stalin ordered the borders of Ukraine sealed to prevent anyone from escaping the man-made starvation and preventing any international food aid that would provide relief to the starving; 
Whereas numerous scholars worldwide have worked to uncover the scale of the famine, including Canadian wheat expert Andrew Cairns who visited Ukraine in 1932 and was told that there was no grain because the government had collected so much grain and exported it to England and Italy, while simultaneously denying food aid to the people of Ukraine; 
Whereas nearly a quarter of the rural population of Ukraine was eliminated due to forced starvation, while the entire nation suffered from the consequences of the prolonged lack of food; 
Whereas the Soviet Government manipulated and censored foreign journalists, including New York Times correspondent Walter Duranty, who knowingly denied not only the scope and magnitude, but also the existence, of a deadly man-made famine in his reports from Ukraine; 
Whereas noted correspondents of the time were castigated by the Soviet Union for their accuracy and courage in depicting and reporting the famine in Ukraine, including Gareth Jones, William Henry Chamberlin, and Malcolm Muggeridge, who wrote, [The farmers] will tell you that many have already died of famine and that many are dying every day; that thousands have been shot by the government and hundreds of thousands exiled; 
Whereas in May 1934, former Congressman Hamilton Fish introduced a resolution in the House of Representatives (House Resolution 399 of the 73d Congress) which called for the condemnation of the Soviet Government for its acts of destruction against the Ukrainian people; 
Whereas the United States Commission on the Ukraine Famine, formed on December 13, 1985, conducted a study with the goal of expanding the world’s knowledge and understanding of the Ukrainian Famine of 1932–1933, and concluded that the victims were starved to death in a man-made famine and that Joseph Stalin and those around him committed genocide against Ukrainians in 1932–1933; 
Whereas on May 15, 2003, in a special session, the Ukrainian Parliament acknowledged that the Ukrainian Famine (Holodomor) was engineered by Joseph Stalin and the Soviet Government deliberately against the Ukrainian nation and called upon international recognition of the Holodomor; 
Whereas with the dissolution of the Soviet Union, archival documents became available that confirmed the deliberate and pre-meditated deadly nature of the famine, and that exposed the atrocities committed by the Soviet Government against the Ukrainian people; and 
Whereas on October 13, 2006, the President of the United States signed into law Public Law 109–340 that authorized the Government of Ukraine to establish a memorial on Federal land in the District of Columbia to honor the victims of the Ukrainian famine-genocide of 1932-1933, in recognition of the upcoming 75th anniversary of the tragedy in 2008: Now, therefore, be it  
 
That the House of Representatives— 
(1)solemnly remembers the 75th anniversary of the Ukrainian Famine (Holodomor) of 1932–1933 and extends its deepest sympathies to the victims, survivors, and families of this tragedy; 
(2)condemns the systematic violations of human rights, including the freedom of self-determination and freedom of speech, of the Ukrainian people by the Soviet Government; 
(3)encourages dissemination of information regarding the Ukrainian Famine (Holodomor) in order to expand the world’s knowledge of this man-made tragedy; and 
(4)supports the continuing efforts of Ukraine to work toward ensuring democratic principles, a free-market economy, and full respect for human rights, in order to enable Ukraine to achieve its potential as an important strategic partner of the United States in that region of the world. 
 
Lorraine C. Miller,Clerk.
